DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
Claims 1-4, 7-16, and 18 are pending. 
Previous rejections of the claims under 35 USC 103 are withdrawn as necessitated by the amendments to the claims. 
Reasons for Allowance
Claims 1-4, 7-16, and 18 are allowed. 
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a hydroprocessing process as claimed in claims 1 or  14, wherein the hydroprocessed effluent is stripped to provide a stripping overhead gaseous stream, the overhead gaseous stream separated to provide a net stripping overhead gaseous stream and net hydroprocessed overhead liquid wherein methane from the process is removed in the net stripping overhead gaseous stream, and separating the net hydroprocessed liquid to provide a gas stream comprising hydrogen and carbon monoxide and methanating the gas stream.  
The closest art of record, US 20110239532 to Baldiraghi, teaches a hydroprocessing process comprising: providing a hydrocarbon feed stream comprising a biological mixture; hydrodeoxygenation (i.e. hydroprocessing) the biological mixture in a hydroprocessing reactor in the presence of a hydrogen stream to provide a hydroprocessed stream; stripping light gases from said hydroprocessed stream using hydrogen stripping gas to provide a stripping overhead gaseous stream and a stripped liquid hydroprocessed stream; hydroisomerizing the stripped .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI M DOYLE/Examiner, Art Unit 1771



/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771